Opinion by
Mr. Justice Stewart,
The plaintiff was injured by an explosion that occurred in the pipe line of the defendant company, at a point where he and others of the company’s workmen were engaged in the work of repairing, under these circumstances;
*370The pipe line was some three feet underground, and’ at this particular place it followed the side of a hill. A landslide had here pushed some’ of the sections of pipe from their original location, to what extent does not appear, but sufficient to cause a leak where two of the pipes joined. To relieve the line of the pressure and restore it to its place, the earth on the higher side was being removed, and the pipe uncovered so as to admit of its repair. The plaintiff was engaged in this work. It had been ascertained that the leak was about the collar of a joint, but it did not appear that examination had been made to ascertain whether other or further injury had resulted from the slide.
At the time the work was being done there was no interruption in the use of the line; the distribution of gas through the line continued at a pressure of about 225 pounds to the square inch, although by the use of safety valves and gates, which were placed along the line at intervals of three miles, the gas could have been wholly shut off or its flow regulated, at the pleasure of the defendant company, not, however, without serious inconvenience to the consumers who depended on the line for a regular and constant supply. The explosion occurred at the end of the pipe where the leak was discovered to be, breaking out a piece of pipe varying in width from six to ten inches, and extending back from the mouth some three feet. From the opening thus made the gas escaped against the earth about the pipe, and with great violence threw such material as was in' its way against the plaintiff, inflicting upon him serious bodily injury.
This action was brought to recover for the injury thus sustained, and the negligence charged as the basis of the action. was the failure of defendant company to arrest or sufficiently moderate the flow of gas from the line while the plaintiff and his fellow workmen were there engaged.
As will be seen, plaintiff’s case rested wholly upon the inference of defendant’s negligence, no direct evidence of negligence having been adduced. The theory advanced by defendant to account for the explosion was that it occurred in consequence of a latent defect in the pipe.. The question raised on the appeal, and the only question is, was the evi-' dence of defendant’s, negligence sufficient to require a submission to the jury?
*371Whether the explosion occurred in consequence of the latent defect in the pipe, or from a fracture occasioned by the slide, may now never be determined. In the absence of definite knowledge on this point, was the former cause to be presumed, or, as between two conflicting theories, was the former to prevail ? An unusual condition existed and the unusual had happened in consequence. The landslide had pushed the line out of its true place with one evident and apparent result — a leak, from which gas was escaping. What else in the way of injury to line or pipe resulted from the slide, if any, was not for the plaintiff to know; he could exercise no authority; his duty was to work where he was placed, the operation being wholly and exclusively under the direction and control of defendant’s agents.
The rule in such cases is thus stated by the present Chief Justice, in Zahniser v. Penna. Torpedo Co., 190 Pa. 350 : “ In cases where the duty is not absolute .... it is essential that it shall appear that the transaction in which the accident occurred was in the exclusive management of the defendant, and all the elements of the occurrence within his control, and that the result was so far out of the usual course that there is no fair inference that it could have been produced by any other cause than negligence. If there is any other cause apparent to which the injury may with equal fairness be attributed, the inference of negligence cannot be drawn.”
In the present case we have two apparent causes suggested, the one giving rise to the inference of negligence, the other negativing it. Can the explosion be attributed with equal fairness to either ? If so, it was error in the court to permit the jury to draw an inference of negligence as against defendant. A very brief reference to the facts will show how unequal in force these opposing suggestions are. That of the plaintiff suggests neither difficulty in connection with the occurrence itself nor improbability. The ordinary mind would meet with no surprise in discovering a fracture at the end of the section of pipe where, as in this case, a line three feet underground had been subjected to an external force sufficient to push it from its place and open up a joint through which gas escaped. If otherwise, it is rather remarkable that no effort was made to show that such a result is not, under such circumstances, to be *372anticipated. On the other hand, the suggestion of the defendant encounters improbabilities which, if they do not make it unreasonable, make it much less credible than that of the plaintiff. According to defendant’s own showing, the pipe before it was in place, had been subjected to a test of 800 pounds pressure to the square inch; after placed in the ground and it had become a part of the line, it was subjected to another test of 450 pounds, and then continuously thereafter, for a period of four years, to the usual pressure of something in excess of 400 pounds. It is, perhaps, possible that notwithstanding all this there was a latent defect in the pipe that caused it to break at this unfortunate moment, under a pressure of 225 pounds, but such bare possibility ought not to prevail against the theory which is both reasonable and probable in all its parts, considered in the light of the evidence.
Can it be said in view of the facts stated and the entire consistency of plaintiff’s theory therewith, that the explosion that injured the plaintiff can, with equal reason and fairness, be attributed to a latent defect in the pipe ? To ask the question is to answer it. As was said in Shafer v. Lacock, 168 Pa. 497, a case where the actual cause of the accident was not clearly disclosed by the testimony, but circumstances were shown warranting an inference of negligence on the part of defendant, “ the occurrence was not in the ordinary course of things, and the circumstances connected with and surrounding it put on them (the defendants)- the duty of showing that it was at least consistent with the exercise of proper care in the performance of their work.”
This duty in the present case called for something more than a theory that was simply conjectural as to the cause of the explosion. Clearly-this was a case where the circumstances connected with the happening of the accident were sufficient to warrant an inference of negligence, and that being so, submission of the question to the jury followed necessarily.
The judgment is affirmed.